                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 MISH INT'L MONETARY INC., on behalf            )
 of itself and all others similarly situated,   )
                                                )
                       Plaintiffs,              )
                                                )    Case No. 20 CV 04577
                       vs.                      )
                                                )    Hon. Gary S. Feinerman
 VEGA CAPITAL LONDON, LTD. and                  )
 JOHN DOES 1-100,                               )
                  Defendants.                   )

                                     NOTICE OF FILING
To:      Counsel of Record

       PLEASE TAKE NOTICE that on Wednesday, September 2, 2020, I caused the
Appearance of Amy G. Doehring, on behalf of Defendant Vega Capital London, Ltd., to be filed
with the Clerk of the U.S. District Court for the Northern District of Illinois. A copy of said
document will be served upon all counsel of record via CM/ECF electronic transmission.



                                                    ____________________________________
                                                    Amy G. Doehring

Dated: September 2, 2020

               Amy G. Doehring
Name           Akerman LLP
Attorney for   Defendant Jon-Don, LLC
Address        71 South Wacker Drive, 47th Floor
City           Chicago, IL 60606
Telephone      312-634-5700
Email          amy.doehring@akerman.com

54475003;1
